Citation Nr: 0323578	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel



INTRODUCTION

The veteran served on active duty for almost 5 years, 
including periods from May 1966 to March 1969 and May 1974 to 
July 1974.  This appeal arises from a March 2002 rating 
decision of the Department of Veterans Affairs (VA), 
Huntington, West Virginia regional office (RO).


FINDINGS OF FACT

1.  A June 1997 rating decision denied reopening the claim 
for service connection for a back disability; the veteran was 
notified of the RO's decision and he did not file a timely 
appeal. 

2.  The evidence received since the June 1997 rating decision 
consists of a VA physician's nexus opinion regarding the 
veteran's current back disability and his period of service; 
the evidence bears directly and substantially upon the 
specific matters under consideration, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran currently has degenerative arthritis of L5-
S1, which has been associated with his period of service. 


CONCLUSION OF LAW

1.  The June 1997 rating decision that determined that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for a 
back disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted since the 
final June 1997 rating decision and the claim of entitlement 
to service connection for a back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  Degenerative arthritis of L5-S1 was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran by reopening and granting the claim 
of service connection for a back disability and a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

A June 1997 rating decision denied the veteran's request to 
reopen his claim for service connection for a back disorder, 
because no new and material evidence had been received.  The 
veteran was notified of the RO's decision in July 1997.  
After filing a notice of disagreement and receiving a SOC, 
the veteran did not timely perfect his appeal.  Thus, the 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1996).      

The June 1997 rating decision found that the evidence 
submitted with the claim was not new and material because it 
was not directly relevant to the issue considered. 

Since the June 1997 rating decision is final, the veteran's 
current claim of service connection for a back disorder may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended. 38 C.F.R. § 3.156(a) (2002).  This amendment applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection was filed on 
August 10, 2001, prior to that date.  Therefore, the amended 
regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The RO determined in its June 1997 decision that the evidence 
did not establish that a back disability was incurred in or 
aggravated by service.  In order to reopen the claim, the 
veteran would have to submit new and material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra. Thus, in this case, 
to be new and material the evidence would need to be 
probative of the questions of whether there was any objective 
evidence of inservice incurrence of a back condition and/or a 
nexus between current pathology and the period of service.

The evidence received since the June 1997 decision consists 
of a VA medical examination report dated November 2001.  In 
the report, the examiner states: "While the condition 
itself, the spondylolisthesis is not service-connected 
because it is developmental, the [veteran's] symptoms began 
in 1965 and therefore the symptom complex is service-
connected." 

This nexus evidence was not previously of record, and it 
bears directly and substantially upon the specific matters 
under consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the veteran's claim 
for service connection for a back disorder is reopened.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, particularly as the Board is granting 
service connection, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends that he injured his back in service, 
while lifting a 55 gallon oil drum in Germany in 1965.  

Although the service medical records do not document this 
specific incident, the veteran was treated for lower back 
pain in February 1968 at Fort Meade, Maryland.  The service 
records also include a February 1968 radiographic report 
documenting an irregularity of all epiphyseal plates in the 
lumbar and lower thoracic vertebrae indicating epiphysitis.  

A VA hospital outpatient medical record from August 1987 
includes diagnoses of degenerative disc disease and possible 
lumbar spondylosis.  The record contains several more VA 
hospital outpatient medical records from 1988 to 1990, each 
chronicling reports of back pain.

Private medical reports reflect treatment in 1994 and 1995, 
with complaints of low back pain in December 1994, following 
a motor vehicle accident the preceding month.  A February 
1995 magnetic resonance imaging test (MRI) revealed a 
herniated nucleus pulposus at L5-S1.  In April 1995, the 
veteran underwent a laminectomy, discectomy and foraminotomy 
at L5-S1.  
 
On VA examination in November 2001, the diagnoses included 
degenerative arthritis at L5-S1 secondary to long-standing 
spondylolisthesis.  The examiner commented that 
spondylolisthesis was a developmental defect, which was 
certainly present since childhood.  It was asymptomatic until 
the veteran picked up a 55-gallon oil drum while on active 
duty in Germany in 1965.  The veteran has had a progressive 
increase in symptoms from that time forward.  While the 
spondylolisthesis itself is developmental in nature, the 
symptom complex is service connected, as the condition was 
exacerbated while on active duty.       

Although the specific 1965 injury reported by the veteran is 
not documented in the service medical records, they do show 
back pain and abnormalities occurring within a year of the 
reported injury.  

The medical evidence of record indicates that the veteran 
currently has degenerative arthritis of L5-S1, which has been 
attributed to the veteran's inservice activity.  While there 
is medical evidence of record that the veteran experienced 
increased back pathology following a motor vehicle accident 
following service, the VA examiner has attributed the 
arthritis of the spine to active duty.  Accordingly, 
resolving all doubt in the veteran's favor, the Board finds 
that he is entitled to service connection for degenerative 
arthritis of the lumbosacral spine.


ORDER

Service connection for degenerative arthritis of the 
lumbosacral spine is granted.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

